Barnhill, J.,
concurring in part and dissenting in part: I concur in the conclusion expressed in the majority opinion, supported by authorities therein cited, that the defendant has offered no sufficient competent evidence to establish an easement in the property, title to which he held in trust for the plaintiff. Nor do I desire to challenge the suggestion that if plaintiff stood by and knowingly and without objection permitted the defendant to expend money in constructing a. *49dam and creating a lake on ber property sbe should’ be required to pay therefor, if, as a result thereof, the value of her property was enhanced.
I cannot agree, however, that the pleadings in this case are such as to warrant the submission of an issue of debt on the theory that the-plaintiff has been unjustly enriched by expenditures made by the defendant on her property. The defendant in his cross-action alleges: “That by reason of said agreement above set out (the oral agreement in respect to the construction of the dam, lake, etc.) and by reason of the large sums of money the defendant has in good faith expended in developing said lake, the defendant is entitled to have a decree entered adjudging him to be the owner of an easement in the land covered by the lake or pool and in the appurtenances thereto, including drain ditches, terraces, and the land between the terraces and the lake, all of which are necessary for the proper maintenance of said lake.” There is no allegation as to the amount expended or as to any enhanced value of the property. In my opinion this is not sufficient, even though accompanied by a general prayer for relief. It may be that the defendant is entitled to recover the sums so expended by him, or at least a sum which represents the enhanced value of the property by reason of the improvements. But on the present state of this record he is not entitled to do so in this cause. I, therefore, take the view that the judgment below should be reversed.